DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s response to Election filed 5 October 2021 has been received.  However, the amendments to the claims submitted with the Election recites new claims and requires new limitations that necessitate a new restriction requirement.  The previous restriction is withdrawn and a new restriction requirement is issued herein.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 1, 3, 13 and 44-49, drawn to a method comprising the special technical feature of detecting a level of inflammation in a subject.
Group II, claim(s) 14, 20 and 50-54, drawn to a product comprising the special technical feature of a system for detecting a level of inflammation comprising a capture agent secured to a substrate and a processor in communication with the sensor.
Group III, claim(s) 22, 23, 42 and 43, drawn to product comprising the special technical feature of a test strip.
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a serum amyloid A (SAA) capture agent secured to a substrate that emits a signal upon binding to SAA, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Autelitano et al. (US 2011/0033377).  Autelitano et al. teach a capture agent that specifically binds SAA secured to a substrate and emitting a signal upon binding to SAA (sample is contacted with immobilized ligand for SAA, par. 28; detecting level of binding indicates that signal is produced to detect level of binding, par. 150; detectable signal that is emitted upon binding, par. 159).

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. If either of 
The species are as follows: 
Species group A is drawn to a substrate and signal selected from:
	i) an electrically conductive polymeric nanofiber and an impedance signal; and
ii) a piezoelectric nanowire and a piezoelectric signal.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1 and 14.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species Groups A and B lack unity of invention because even though the species of these groups require the technical features of independent claims 1 and 14, these technical features are not special technical features as they do not make a contribution over the prior art in view of Autelitano et al. (US 2011/0033377).  

Regarding claim 14, Autelitano et al. teach a system for detecting a level of inflammation in a subject, wherein the level of inflammation is indicative of cancer (par. 233), the system comprising: a capture agent secured to a substrate and configured to emit a signal up binding to SAA (sample is contacted with immobilized ligand for SAA, par. 28; detecting level of binding indicates that signal is produced to detect level of binding, par. 150; detectable signal that is emitted upon binding, par. 159); a sensor for detecting the emitted signal (par. ); a processor in communication with the sensor and configured to compare the signal with a predetermined reference value (computer hardware and software for assessing input data, par. 232; assessment is performed by comparing the detected signal with a predetermined reference value, par. 216); and an output member in communication with the sensor configured to output a result indicating 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/MELANIE BROWN/Primary Examiner, Art Unit 1641